UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6195



In Re: CURTIS L. WARD,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CA-97-109)


Submitted:   May 17, 2001                    Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Curtis L. Ward, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis L. Ward petitions this court for a writ of mandamus to

compel the district court for the Eastern District of Virginia to

hold an evidentiary hearing with respect to his pending 28 U.S.C.A.

§ 2255 (West Supp. 2000) motion.       We find that mandamus relief is

not warranted.   Mandamus is a drastic remedy, only to be granted in

extraordinary circumstances.   In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987). The party seeking mandamus relief has the heavy burden

of showing that he has no other adequate avenues of relief and that

his right to the relief sought is clear and indisputable.     Mallard

v. United States Dist. Court, 490 U.S. 296, 309 (1989).       Mandamus

is not a substitute for appeal.    Id.

     In the event he does not receive an evidentiary hearing, Ward

may attack the district court’s refusal to hold a hearing by ap-

pealing the court’s final order in his case.       Therefore, because

there are other adequate means to attain relief, Ward’s right to

mandamus relief is not clear and indisputable.      See United States

ex rel. Rahman v. Oncology Assoc. P.C., 198 F.3d 502, 511 (4th Cir.

1999).   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                       PETITION DENIED


                                   2